The bill, in this case, seeks to have a judgment of court set aside, which was rendered against the plaintiff, in favor of the Independent Company of Cadets; it also asks to have a new trial granted in the case; and that the defendant may be enjoined from setting up said judgment and the proceedings on which it is founded, and a sheriff's deed of a lot of land levied upon and sold to satisfy the judgment, in defence to an action at law, brought by the plaintiff on the law side of the court, to recover possession of the land so levied upon and sold. The judgment was rendered in the court of common pleas, in an action brought by the said cadet company, for the recovery of certain fines and assessments, in the year 1836. Judgment was rendered by default in the year 1837. Execution issued and the land was levied upon and sold; and the sheriff's deed bears date, March 2, 1838. The material allegations of the bill are, that the judgment was the result of accident and mistake; that the plaintiff in this bill, against whom the judgment was rendered, had ceased to be a member of the cadet company, and was not liable for the fines and assessments; that the suit was commenced by a pretended attachment of the real estate in question, the officer making a false return upon the writ that the defendant was not to be found, when, in truth, the defendant in the suit, and now plaintiff in this bill, was, at the time, at large within the state.
The manifest objection to the bill is the great lapse of time since the judgment sought to be set aside was rendered. The laches of the complainant strikes us as an insuperable objection. The officer whose return on the writ of attachment is alleged to be fraudulent, is dead. The cadet company, in whose favor the suit was brought, has ceased its organization. The whole matter has been suffered to sleep for seventeen years after the alleged discovery of the accident or mistake. In the mean time the estate has been conveyed, and expensive improvements upon it are alleged to have been made. After such a lapse of *Page 217 
time a court of equity ought not to disturb a title thus acquired, unless upon some sufficient equitable excuse for the delay. The only reason offered in the bill in excuse for the delay, is, that until the recent statute making the oath of parties competent testimony in civil cases, the complainant was unable to prove the allegation in the bill, that the officer's return was false. This may be a good reason for not bringing a petition for a new trial; but if cases are to be opened for such a cause, we see no end to the litigation which might thus be caused.
There is no doctrine of equity better established, than that the courts, for the peace of society, ought to discourage antiquated demands, by refusing to interfere where there has been gross laches in prosecuting rights, or long and unreasonable acquiescence in the assertion of adverse rights. 2 Story, Eq. § 1520. The complainant might have prosecuted his petition for a new trial fifteen years ago, if he had confidence that he could sustain his claim. Under such circumstances, — he having slept upon his alleged rights for so long a period, and suffered the purchaser of the estate to remain in possession, making expensive improvements, — it appears to us highly inequitable for the court, at this late period, to interfere. In any event, we should hesitate to set aside the judgment upon the evidence of the party alone as to a fact, in which he contradicts the return of an officer, made under oath twenty years ago, that officer being now dead.
The bill must be dismissed with costs. *Page 218